23 So. 3d 1261 (2009)
Jason A. ROBINSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-659.
District Court of Appeal of Florida, Third District.
December 30, 2009.
Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Jill D. Kramer, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and COPE and ROTHENBERG, JJ.
ROTHENBERG, J.
Jason A. Robinson ("Robinson") appeals from two trial court orders revoking his probation in case number 97-29016 (wherein Robinson was serving the probationary portion of his sentence for lewd assault and sexual battery), and case number 98-39739-OO (wherein Robinson was serving the probationary portion of his sentence for conspiracy to violate Florida's RICO Act and shooting a deadly missile). Because we find that both grounds raised by Robinson in this appeal are well-taken, we grant the relief requested.
First, Robinson claims that there was insufficient evidence to support the trial court's finding that he violated his probation by committing the offense of perjury in an unofficial proceeding. We agree and note that the State properly confesses error as to this claim. Second, Robinson correctly contends that the written orders revoking his probation do not conform to *1262 the trial court's oral pronouncement because the orders state that one of the grounds for revocation of Robinson's probation was his failure to pay the costs of his supervision and court costs, but the trial court made no such oral finding.
Because there are other substantial violations remaining, and they are supported by competent substantial evidence, we affirm the revocation of Robinson's probation but remand with instructions to strike the findings that the defendant violated his probation by committing perjury in an unofficial proceeding and by failing to pay the costs of his suspension and court costs. See Crawford v. State, 982 So. 2d 1 (Fla. 2d DCA 2008); Rojas v. State, 484 So. 2d 629, 630 (Fla. 3d DCA 1986).
Affirmed, but remanded with instructions to enter a corrected order.